United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-362
Issued: September 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2008 appellant filed a timely appeal from August 6 and January 28,
2008 schedule award decisions of the Office of Workers’ Compensation Programs. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
determination in this case.
ISSUE
The issue is whether appellant has greater than a 12 percent left lower extremity
impairment for which he received a schedule award.
On appeal, appellant contends that the September 8, 2005 report of Dr. Nicholas
Diamond, a Board-certified osteopath, should constitute the weight of medical opinion or create
a conflict in medical opinion with that of the Office medical adviser.

FACTUAL HISTORY
On August 24, 2000 appellant, then a 28-year-old mail handler, sustained injury when he
twisted his left leg while unloading a truck. On October 20, 2000 the Office accepted the claim
for tear of the posterior horn of the left medial meniscus. The claim was later accepted for left
patellar tendinitis. Appellant came under the care of Dr. Donald W. Mazur, a Board-certified
orthopedic surgeon, who performed arthroscopic left knee partial medial meniscectomy and left
anterior cruciate ligament (ACL) reconstruction. He returned to limited duty on March 19, 2001
and to full duty on February 15, 2002. Appellant reinjured his left knee in July 2003. A July 8,
2003 magnetic resonance imaging (MRI) scan of the left knee demonstrated a probable small
recurrent tear of the medial meniscus. On September 2, 2003 Dr. Mazur noted that he had a
recurrence of pain and was wearing a hinged knee brace.
On March 10, 2006 appellant filed a schedule award claim. In a September 8, 2005
report, Dr. Nicholas Diamond, an osteopath, provided examination findings and an impairment
rating. He noted a history of injury, appellant’s complaints of daily left knee pain and stiffness
and that he wore a knee brace. Dr. Diamond diagnosed post-traumatic left knee anterior cruciate
ligament tear, medial meniscus tear, osteochondral lesion of medial femoral condyle and weight
bearing surface with multiple loose bodies, status post arthroscopy left knee with arthroscopic
anterior cruciate ligament reconstruction using bone/tendon/bone autograft, removal of loose
bodies, osteochondral grafting to the medial femoral condyle with 6.5 millimeter (mm) graft and
partial medial meniscectomy and chronic tenosynovitis to the left knee secondary to apparent
recurrent left medial meniscus tear, as per MRI scan. He stated that in accordance with the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides),1 under Table 17-8, appellant’s motor strength of 4/5 of the left quadriceps
yielded a 12 percent impairment and his motor strength of 4/5 of the left gastrocnemius yielded a
17 percent impairment which, when combined, equaled a 27 percent impairment. Dr. Diamond
then added a 3 percent pain-related impairment under Figure 18-1 to yield 30 percent impairment
for the left lower extremity.
In a January 2, 2008 report, an Office medical adviser reported that, based on the fifth
edition of the A.M.A., Guides, under Table 17-33, a partial medial meniscectomy yielded a two
percent impairment and an ACL reconstruction with mild laxity yielded a seven percent
impairment which, when combined, yielded a nine percent left lower extremity impairment. He
stated that appellant was entitled to an additional 3 percent for pain under Figure 18-1, for a total
12 percent impairment of the left lower extremity.
By decision dated January 28, 2008, appellant was granted a schedule award for a 12
percent left lower extremity impairment.
On January 30, 2008 appellant requested a hearing, which was held on June 25, 2008. At
the hearing, he testified regarding the employment injuries and his current symptoms. Counsel
argued that Dr. Diamond’s report should give the weight of medical opinion or, in the
alternative, that a conflict in medical evidence had been created.
1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

In an August 6, 2008 decision, an Office hearing representative affirmed the January 28,
2008 decision.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act2 and section 10.404 of
the implementing federal regulations,3 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.4 Chapter 17 provides the framework
for assessing lower extremity impairments.5
Office procedures indicate that referral to an Office medical adviser is appropriate when a
detailed description of the impairment from the attending physician is obtained.6 For lower
extremity impairments due to meniscectomies or ligament injuries involving the knees, Table 171, of the A.M.A., Guides directs the clinician to utilize section 17.2j as the appropriate method of
impairment assessment. Section 17.2j, A.M.A., Guides entitled diagnosis-based estimates,
provides that some impairment estimates are more appropriately rated on the basis of a diagnosis
than on the basis of findings on physical examination and instructs the clinician to assess the
impairment using the criteria in Table 17-33, entitled impairment estimates for certain lower
extremity impairments.7 When a diagnosis-based impairment rating is applied, it is generally not
appropriate to calculate additional impairment based on anatomic or functional based methods
(such as limitations of strength or range of motion).8
Section 18.3b of the fifth edition of the A.M.A., Guides provides that pain-related
impairment should not be used if the condition can be adequately rated under another section of
the A.M.A., Guides.9 Office procedures provide that, if the conventional impairment adequately
encompasses the burden produced by pain, the formal impairment rating is determined by the
appropriate section of the A.M.A., Guides. However, an impairment rating can, in some
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
5

A.M.A., Guides 523-64.

6

Thomas J. Fragale, 55 ECAB 619 (2004).

7

A.M.A. Guides 545; see James R. Hill, 57 ECAB 583 (2006).

8

A.M.A. Guides 545, section 17.2j; Derrick C. Miller, 54 ECAB 266 (2002).

9

Id.

3

situations, be increased by up to three percent if pain increases the burden of the employee’s
condition.10
ANALYSIS
The Board finds that appellant has 12 percent left lower extremity impairment. Contrary
to appellant’s arguments on appeal, the Board finds that the September 8, 2005 report of
Dr. Diamond is of diminished probative value as it is not fully in accordance with the A.M.A.,
Guides. It is not sufficient to establish entitlement to an increased schedule award or to create a
conflict in medical evidence. As noted in section 17.2j, appellant’s impairment is of the type that
should be assessed under Table 17-33.11 In accordance with section 17.2j, the Office medical
adviser properly assessed appellant’s left knee on the basis of the arthroscopic surgery performed
on November 20, 2000. Under Table 17-33, appellant has two percent left lower extremity
impairment for the partial medial meniscectomy and a seven percent impairment for ACL
reconstruction with mild laxity.12 Dr. Diamond based his impairment ratings for strength deficits
of the quadriceps and gastrocnemius muscles. Section 17.2e of the A.M.A., Guides, however,
notes that manual muscle testing depends on the examinee’s cooperation. To be valid, if strength
testing is made by one examiner, the measurements should be consistent on different occasions.
Table 17-7 describes the criteria on which estimates and grades for lower extremity strength are
based, with Table 17-8 listing the actual ratings for the lower extremities.13 Although
Dr. Diamond made a general reference to Table 17-8, he did not provide any explanation of how
the criteria found in Table 17-7 were applied or otherwise explain how he arrived at the
impairment rating for muscle weakness. His report is, therefore, insufficient to establish that
appellant has greater permanent impairment of the left lower extremity or to establish a conflict
in medical evidence.14 Furthermore, Table 17-2 of the A.M.A., Guides describes the types of
impairment that cannot be combined, noting that muscle strength cannot be combined with a
diagnosis-based estimate or sensory loss.15
Both Dr. Diamond and the Office medical adviser found that appellant had a three
percent left lower extremity impairment under Chapter 18 of the A.M.A., Guides. The fifth
edition of the A.M.A., Guides allows for an impairment percentage to be increased by up to three
percent for pain by using Chapter 18, if an individual appears to have a pain-related impairment
that has increased the burden on his or her condition slightly.16 A formal pain assessment,
however, must be performed in accordance with Chapter 18.17 Moreover, examiners are advised
10

Richard B. Myles, 54 ECAB 379 (2003).

11

Supra note 8.

12

Id.

13

A.M.A., Guides 531, section 17.2e.

14

See Mary L. Henninger, 52 ECAB 408 (2001).

15

A.M.A., Guides 526.

16

T.H., 58 ECAB ____ (Docket No. 06-1500, issued January 31, 2007).

17

A.M.A., Guides 573.

4

not to use the Chapter for any condition that can be adequately related under the other Chapters
of the A.M.A., Guides. Neither Dr. Diamond nor the Office medical adviser provided a formal
pain-related impairment in accordance with Chapter 18. The medical evidence, does not
establish that appellant is entitled to an award due to pain under Chapter 18, as rated.
Consequently, there is not probative evidence showing that appellant has more than the 12
percent impairment of the left lower extremity awarded.18
CONCLUSION
The Board finds that appellant has no more than 12 percent impairment for which he
received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 6, 2008 be affirmed.
Issued: September 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

The Board, however, notes that Table 17-31 of the A.M.A., Guides provides for arthritis impairments based on
cartilage intervals determined by x-ray. Table 17-2 does not preclude the combination of diagnosis-based estimate
impairment and impairment due to arthritis or sensory loss. Id. at 526, 544. While the record in this case does not
include an x-ray demonstrating cartilage narrowing, the July 8, 2003 left lower extremity MRI scan demonstrated
moderate to high grade thinning of the medial tibial plateau. Neither Dr. Diamond nor the Office medical adviser
reviewed the MRI scan or provided an opinion in this regard.

5

